DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 5/11/22 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  The structure of Ref. [121] meets the broad limitation of “disposed substantially inward.”  Ref, [121] discloses the “tabs 28 will be deflected inwardly until such time as the bearing surface 32 of the tabs have cleared the bore . . . .” (column 2, lines 53-56).   With regards to Ref. [345], although the reference is a grommet removal tool, the structure is being fastened/attached to a grommet (for removal) and meets the broad limitations of a fastening pin.  The Examiner notes that the broad limitations of claim 11 and 17 are met by the prior art set forth below.  Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kirchen (U.S. 7,033,121 B2) [121].
Regarding Claim 1, Reference [121] discloses a fastening pin (10), including: a head (62); and a pin (46) connected to the head, the pin having an upper large-diameter rod section (58) and a small-diameter rod section (56), the upper large-diameter rod section being closer to the head than the small-diameter rod section, the small-diameter rod section having a smaller cross section area than the upper large-diameter rod section; and a sleeve component (12), including: a sleeve main body having a through hole  extending axially though the sleeve main body and at least two windows (space around 28) extending though the sleeve main body to the through hole, the through hole being configured to receive the pin of the fastening pin and at least two fixing claws (28), wherein each of the fixing claws having a fixed end attached to a bottom edge of the respective windows and a free end that is opposite the fixed end, the free end of each of the fixing claws being disposed substantially inwardly (inwardly deflected) within the through hole relative to the fixed end when the fixing claws are in a free state, wherein the fixing claws are configured to be moveable within the respective windows from the free state such that, when the pin of the fastening pin is partially inserted into the through hole of the sleeve main body, to fixing claws are in a release position when with the free ends being adjacent to the small-diameter rod section of the fastening pin, and, when the pin of the fastening pin is fully inserted into the through hole of the sleeve main body, wherein the fixing claws are in a locked position with the free ends abutting the upper large-diameter rod section of the fastening pin (when 10 is fully inserted into 12, it is apparent that the retention tab and bearing surface 32 can abut 56 as well as a section below 58 in order to meet the broad claim limitation as currently recited, Fig.2).
Regarding Claim 2, Reference [121] discloses wherein the pin includes a lower large-diameter rod section (52); and wherein the small-diameter rod section is located between the upper large-diameter rod section and the lower large-diameter rod section.
Regarding Claim 3, Reference [121] discloses wherein the fastener is locked on a fixed plate when the fixing claws are in the locked position; and wherein the fastener is released from the fixed plate when the fixing claws are in the release position.
Regarding Claim 4, Reference [121] discloses wherein a radially outer surface of the fixing claws near the free ends engage an inner surface of an insertion hole of the fixed plate when the fixing claws are in the locked position.
Regarding Claim 5, Reference [121] discloses wherein the pin further includes a first positioning region (bottom of 52, prior to connection between 10 and 12) and a second positioning region (ridges within area of 52 and top of 52) that are both disposed on an outer surface of the lower large-diameter rod section, wherein the first positioning region being spaced apart from the second positioning region along the lengthwise of the lower large-diameter rod section, the first positioning region being further away from the head than the second positioning region; wherein the sleeve component further includes a sleeve positioning member that is disposed on an inner wall of the sleeve main body and is able configured to be engaged in the first positioning region and the second positioning region; and wherein the fixing claws are in the release position when the sleeve positioning member is engaged in the first positioning region, and the fixing claws in the locked position when the sleeve positioning member is engaged in the second positioning region (full connection between 10 and 12).
Regarding Claim 6, Reference [121] discloses wherein the small-diameter rod section is located adjacent to the upper large-diameter rod section along the lengthwise of the fastening pin; and wherein the small-diameter rod section transitions to the upper large-diameter rod section through a conical surface.
Regarding Claim 7, Reference [121] discloses wherein the radially outer surface is a bevel.
Regarding Claim 8, Reference [121] discloses wherein the first positioning region and the second positioning region are both grooves disposed around an outer periphery of the lower large-diameter rod section; and wherein the sleeve positioning member is a protrusion annularly disposed on an inner wall of the sleeve main body.
Regarding Claim 9, Reference [121] discloses wherein the sleeve component further includes an annular fixing member (14, portion around 18) that is disposed at an end of the sleeve main body proximate to the head of the fastening pin and extends outward around an outer surface of the sleeve main body.
Regarding Claim 10, Reference [121] discloses wherein the fastener further includes an annular sealing member (34) disposed around an outside of the annular fixing member.
Regarding Claim 11, Reference [121] discloses a fastening pin; and a sleeve that is configured to receive the fastening pin within a through hole, wherein the sleeve having a body extending between a first end and a second end, the body having a pair of fixing claws extending from a fixed end connected to a bottom edge of a window formed in the body, each of the fixing claws having a free end that is opposite the fixed end, the free ends of the fixing claws being disposed substantially inwardly within the through hole relative to the fixed end when the fixing claws are in a free state, wherein an annular  fixing member extends outwardly and obliquely about the first end of the body, and wherein a sleeve positioning member is disposed at the second end of the body and protrudes inwardly from an inner wall of the body.
Regarding Claim 12, Reference [121] discloses wherein each of the fixing claws define a thickness that increases in a direction moving from the free end toward the fixed end.
Regarding Claim 14, Reference [121] discloses wherein the free ends of the fixing claws are disposed substantially coplanar with the fixed ends when the fixing claws in a locked state.
Regarding Claim 15, Reference [121] discloses wherein the annular fixing member extends obliquely downwardly toward the second end of the body.
Regarding Claim 17, Reference [121] discloses a fastening pin, including: a pin having a first end and a second end, the first end being fixedly connected to a middle of a bottom surface of a head, the second end having a conical tip; and a dish-shaped support extending from the pin, the support being located between the first end and the second end of the pin; and a sleeve, including: a body defining a through hole extending from a first end to a second end of the body; a pair of windows disposed between the ends of the body;  and a pair of fixing claws located within the respective windows and biased inwardly within the through hole.
Regarding Claim 18, Reference [121] discloses wherein the pin is configured to be inserted within the through hole of the sleeve to displace the fixing claws away from one another.
Regarding Claim 19, Reference [121] discloses wherein the fastening pin and the sleeve are configured to be assembled to secure the fastener to a component that is captured between the fixing claws and an annular fixing member that extends about the first end of the body.
Claims 1-9, 11, 12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Liebelt (U.S. PG Pub. 2020/0217345 A1) [345].
Regarding Claim 1, Reference [345] discloses a fastening pin (84), including: a head (146); and a pin (lower part of 84) connected to the head, the pin having an upper large-diameter rod section (144, 138) and a small-diameter rod section (136), the upper large-diameter rod section being closer to the head than the small-diameter rod section, the small-diameter rod section having a smaller cross section area than the upper large-diameter rod section; and a sleeve component (20), including: a sleeve main body having a through hole  extending axially though the sleeve main body and at least two windows (58) extending though the sleeve main body to the through hole, the through hole being configured to receive the pin of the fastening pin and at least two fixing claws (46), wherein each of the fixing claws having a fixed end attached to a bottom edge of the respective windows and a free end that is opposite the fixed end, the free end of each of the fixing claws being disposed substantially inwardly (arms retracted inward) within the through hole relative to the fixed end when the fixing claws are in a free state, wherein the fixing claws are configured to be moveable within the respective windows from the free state such that, when the pin of the fastening pin is partially inserted into the through hole of the sleeve main body, to fixing claws are in a release position when with the free ends being adjacent to the small-diameter rod section of the fastening pin, and, when the pin of the fastening pin is fully inserted into the through hole of the sleeve main body, wherein the fixing claws are in a locked position with the free ends abutting the upper large-diameter rod section of the fastening pin (when 20 is connected to 84).
Regarding Claim 2, Reference [345] discloses wherein the pin includes a lower large-diameter rod section (132); and wherein the small-diameter rod section is located between the upper large-diameter rod section and the lower large-diameter rod section.
Regarding Claim 3, Reference [345] discloses wherein the fastener is locked on a fixed plate when the fixing claws are in the locked position; and wherein the fastener is released from the fixed plate when the fixing claws are in the release position.
Regarding Claim 4, Reference [345] discloses wherein a radially outer surface of the fixing claws near the free ends engage an inner surface of an insertion hole of the fixed plate when the fixing claws are in the locked position.
Regarding Claim 5, Reference [345] discloses wherein the pin further includes a first positioning region (bottom of 132) and a second positioning region (top of 132) that are both disposed on an outer surface of the lower large-diameter rod section, wherein the first positioning region being spaced apart from the second positioning region along the lengthwise of the lower large-diameter rod section, the first positioning region being further away from the head than the second positioning region; wherein the sleeve component further includes a sleeve positioning member that is disposed on an inner wall of the sleeve main body and is able configured to be engaged in the first positioning region and the second positioning region; and wherein the fixing claws are in the release position when the sleeve positioning member is engaged in the first positioning region, and the fixing claws in the locked position when the sleeve positioning member is engaged in the second positioning region.
Regarding Claim 6, Reference [345] discloses wherein the small-diameter rod section is located adjacent to the upper large-diameter rod section along the lengthwise of the fastening pin; and wherein the small-diameter rod section transitions to the upper large-diameter rod section through a conical surface.
Regarding Claim 7, Reference [345] discloses wherein the radially outer surface is a bevel.
Regarding Claim 8, Reference [345] discloses wherein the first positioning region and the second positioning region are both grooves disposed around an outer periphery of the lower large-diameter rod section; and wherein the sleeve positioning member is a protrusion annularly disposed on an inner wall of the sleeve main body.
Regarding Claim 9, Reference [345] discloses wherein the sleeve component further includes an annular fixing member (48) that is disposed at an end of the sleeve main body proximate to the head of the fastening pin and extends outward around an outer surface of the sleeve main body.
Regarding Claim 11, Reference [345] discloses a fastening pin; and a sleeve that is configured to receive the fastening pin within a through hole, wherein the sleeve having a body extending between a first end and a second end, the body having a pair of fixing claws extending from a fixed end connected to a bottom edge of a window formed in the body, each of the fixing claws having a free end that is opposite the fixed end, the free ends of the fixing claws being disposed substantially inwardly within the through hole relative to the fixed end when the fixing claws are in a free state, wherein an annular  fixing member extends outwardly and obliquely about the first end of the body, and wherein a sleeve positioning member is disposed at the second end of the body and protrudes inwardly from an inner wall of the body.
Regarding Claim 12, Reference [345] discloses wherein each of the fixing claws define a thickness that increases in a direction moving from the free end toward the fixed end.
Regarding Claim 14, Reference [345] discloses wherein the free ends of the fixing claws are disposed substantially coplanar with the fixed ends when the fixing claws in a locked state.
Regarding Claim 17, Reference [345] discloses a fastening pin, including: a pin having a first end and a second end, the first end being fixedly connected to a middle of a bottom surface of a head, the second end having a conical tip; and a dish-shaped support extending from the pin, the support being located between the first end and the second end of the pin; and a sleeve, including: a body defining a through hole extending from a first end to a second end of the body; a pair of windows disposed between the ends of the body; and a pair of fixing claws located within the respective windows and biased inwardly within the through hole.
Regarding Claim 18, Reference [345] discloses wherein the pin is configured to be inserted within the through hole of the sleeve to displace the fixing claws away from one another.
Regarding Claim 19, Reference [345] discloses wherein the fastening pin and the sleeve are configured to be assembled to secure the fastener to a component that is captured between the fixing claws and an annular fixing member that extends about the first end of the body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchen (U.S. 7,033,121 B2) [121] in view of Rosemann et al. (U.S. 8,757,951 B2) [951].
Regarding Claim 16, Reference [121] discloses the claimed invention, but does not explicitly disclose wherein the annular fixing member has a peripheral edge and a plurality of slots spaced radially along the peripheral edge.
Nevertheless, Reference [951] teaches slots spaced radially along the peripheral edge (slots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the head assembly of Reference [121] with the slots on the flange head assembly as taught by Reference [951] in order to have the connection be free of play in an elastic support (column 3, lines 26-32).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liebelt (U.S. PG Pub. 2020/0217345 A1) [345] in view of Rosemann et al. (U.S. 8,757,951 B2) [951].
Regarding Claim 16, Reference [345] discloses the claimed invention, but does not explicitly disclose wherein the annular fixing member has a peripheral edge and a plurality of slots spaced radially along the peripheral edge.
Nevertheless, Reference [951] teaches slots spaced radially along the peripheral edge (slots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the grommet collar assembly of Reference [345] with the slots on the flange head assembly as taught by Reference [951] in order to have the connection be free of play in an elastic support (column 3, lines 26-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677